SENTENCIA
La peticionaria, Administración de Terrenos de Puerto Rico (en lo sucesivo la Administración), recurre ante nos mediante certiorari, solicitando que revisemos la resolu-ción dictada por el Tribunal de Circuito de Apelaciones que deniega la expedición del recurso de revisión de una deci-sión emitida por la Junta de Relaciones del Trabajo de Puerto Rico (en lo sucesivo la Junta). En esta resolución el tribunal apelativo confirmó la decisión de la Junta a los efectos de incluir el puesto de Secretaria Ejecutiva Geren-cial de la Administración en la unidad apropiada de nego-ciación colectiva representada por la Unión Independiente de Empleados de la Administración de Terrenos (en lo su-cesivo la Unión).
Luego de examinar y analizar los autos, así como los alegatos de las partes, procede revocar la resolución del Tribunal de Circuito de Apelaciones. Concluimos que el puesto de Secretaria Ejecutiva Gerencial debe ser excluido de la unidad apropiada de negociación colectiva represen-tada por la Unión.
*67H-I
El 16 de noviembre de 1995, la Unión presentó ante la Junta una petición para la clarificación de unidad apro-piada de negociación colectiva representada por dicho grupo laboral. Solicitó que se incluyera un total de cinco (5) puestos en la unidad apropiada, entre los cuales se encon-traba el de Secretaria Ejecutiva Gerencial.
Para realizar la correspondiente determinación, la Junta asignó el caso a un jefe examinador, quien comenzó una investigación mediante entrevistas e interrogatorios al personal pertinente, además del estudio de evidencia documental. El 5 de septiembre de 1996, el jefe examina-dor rindió un informe con su recomendación. En cuanto al puesto de Secretaria Ejecutiva Gerencial, recomendó que debía permanecer excluido de la unidad apropiada, ya que la persona que ocupaba este puesto recibía instrucciones directas del Director de la División de Servicios Generales y tenía acceso inmediato a información gerencial confidencial. Recomendó la inclusión de otros puestos, que no son pertinentes al caso ante nos, en la unidad apropiada.
En reacción a esta recomendación, tanto la Unión como la Administración presentaron escritos de excepciones. El 17 de octubre de 1996, la Junta, luego de examinar y ana-lizar el informe y los referidos escritos, resolvió la contro-versia parcialmente en cuanto a algunos de los puestos. En lo concerniente a los puestos de Secretaria Ejecutiva Ge-rencial y de Oficial de Recursos Humanos I, determinó que un juez administrativo debería presidir una audiencia pú-blica con el objeto de dilucidar las dudas que presentaba el informe rendido por el oficial examinador y estudiar a fondo la controversia específica en cuanto a estos cargos.
Cumpliendo con la determinación de la Junta, el juez administrativo celebró una audiencia pública y el 28 de mayo de 1997 rindió su informe y recomendación a la *68Junta. En cuanto al puesto de Secretaria Ejecutiva Geren-cial, recomendó que se incluyera en la unidad apropiada objeto de clarificación, ya que según éste, la prueba apor-tada por el patrono no demostró que dicho puesto tuviera acceso a documentos y comunicaciones sobre asuntos de naturaleza laboral.
El 12 de agosto de 1997, la Junta adoptó la recomenda-ción del juez administrativo y emitió decisión y orden para incluir el puesto de Secretaria Ejecutiva Gerencial en la unidad apropiada de negociación colectiva que representa la Unión.
Oportunamente, la Administración presentó recurso de revisión ante el Tribunal de Circuito de Apelaciones, ale-gando que la Junta había errado al incluir el puesto en controversia en la unidad apropiada de negociación. El foro apelativo emitió resolución el 30 de enero de 1998 para confirmar las actuaciones de la Junta. Fundamentó su de-terminación en que la decisión administrativa estuvo ba-sada en el expediente y que éste tendió a probar que el puesto de Secretaria Ejecutiva Gerencial no está unido a los puestos que formulan política obrero-patronal ni tiene conocimiento de esa política. La Administración solicitó re-consideración de dicha determinación, la cual fue decla-rada no ha lugar mediante Resolución de 23 de febrero de 1998, archivada en autos el 2 de marzo de 1998.
Inconforme, el 1ro de abril de 1998 la Administración recurrió ante nos mediante certiorari, aduciendo la comi-sión del siguiente error:
Erró el Honorable Tribunal de Circuito de Apelaciones al con-firmar la decisión de la Honorable Junta de Relaciones del Tra-bajo de incluir el puesto de Secretaria Ejecutiva Gerencial en la unidad apropiada que representa la recurrida a pesar de que la prueba aportada justifica su exclusión toda vez que la em-pleada tiene acceso a información confidencial relacionada a asuntos obrero patronales por lo que cae dentro de la definición de empleado confidencial. La decisión de la Junta de Relaciones del Trabajo no está sostenida por evidencia sustancial en el récord. Petición de certiorari, pág. 5.
*69El 30 de abril de 1998, la Unión presentó su alegato en oposición a que se expidiera el auto de certiorari. Exami-nados tanto el recurso como el alegato en oposición, expe-dimos mandamiento de certiorari el 5 de junio de 1998.
Contando con el favor de la comparecencia de las partes, estamos en posición de resolver.
rH HH
El procedimiento de clarificación de unidad apropiada que rige en la actualidad en nuestra jurisdicción es un calco del mecanismo federal que se utiliza para añadir a una unidad apropiada ciertos empleados que al momento de formularse la petición no forman parte de ésta, pero que debían pertenecer a la unidad, ya que comparten una misma comunidad de intereses. Pérez Maldonado v. J.R.T., 132 D.P.R. 972 (1993); N.L.R.B. v. Magna Corp., 734 F.2d 1057 (1984). Así, la Ley de Relaciones del Trabajo de Puerto Rico, 29 L.P.R.A. sec. 61 et seq., le encomienda a la Junta la determinación de unidad apropiada pero no dis-pone de un procedimiento para la clarificación de ésta.
En cuanto a este asunto expresamos en Pérez Maldonado v. J.R.T., supra, que todo lo relacionado con la clari-ficación de las unidades apropiadas se ha desarrollado por fíat administrativo, sin que la ley lo establezca directa o expresamente.
La jurisprudencia ha identificado principalmente el pro-cedimiento de clarificación de unidad apropiada en cinco (5) situaciones, en algunas de las cuales no es menester consultar a las personas que ocupan los empleos en cues-tión, porque se presume que como dichos empleos son igua-les a los que están incluidos en la unidad apropiada con-tratante, todos los empleados comparten el mismo interés en la representación(1) Asimismo, la doctrina establece *70que en la determinación de la unidad apropiada, el factor clave es el identificar una comunidad de intereses que com-parten los empleados:
The touchstone of appropriate unit determinations is whether the unit’s members have a recognizable community of interest sufficiently distinct from other employees to warrant their inclusion in a single unit. In determining whether the unit petitioned for in a particular case is appropriate, the NLRB has, with court approval, traditionally looked to such factors as homogeneity and distinctness of units, previous bargaining history in the company and the industry, similarity of jobs and functions performed by employees, relationship of the proposed unit to the employer’s organization, whether the employees are interchanged with other employees, the extent of common supervision, the area bargaining pattern, the geographic proximity of the various parts of the employer’s operation, differences in methods of compensation, hours of work, and employment benefits, the amount of working time spent away from the plant, and the degree of contact with other employees. (Escolios omitidos.) 22 Fed. Proc. L. Ed. Sec. 52:1044, págs. 577-578 (1984).
Los factores, entre otros, se pueden resumir en los si-guientes: (1) comunidad de intereses; (2) grado de organi-zación de los empleados; (3) historial de negociación colec-tiva; (4) la categoría de los empleados involucrados; (5) términos y condiciones de empleo que disfrutan los traba-jadores, y (6) la política patronal referente a lo laboral.
Al hacer la determinación de qué empleados están in-cluidos en la unidad apropiada, la Junta tiene que tener en cuenta que la Ley de Relaciones del Trabajo de Puerto Rico, excluye de su definición de “empleado” a los ejecuti-vos y supervisores.(2) Así también la casuística ha incorpo-rado otras categorías exceptuadas como los “empleados ín-timamente relacionados a la gerencia”(3) y los “empleados confidenciales”(4)
*71La exclusión de “empleado confidencial” fue adoptada de la jurisdicción federal y se discutió en el caso de Fábrica de Muebles Dimas, Dec. de la J.R.T. Núm. 134 (1955). El tér-mino “confidencial” únicamente incluye a aquellos emplea-dos que actúan y asisten en una capacidad confidencial a personas que desempeñan funciones de gerencia en el campo de las relaciones obrero-patronales. La doctrina se refiere a aquel tipo de trabajo que está relacionado con la información y el conocimiento sobre las relaciones obreras y la negociación colectiva. Cuando el empleado tiene que manejar documentos y participa en reuniones y gestiones de las cuales se desprende la política laboral de la em-presa, efectúa el trabajo confidencial que lo excluye de la definición de “empleado”.(5) Esta definición fue ampliada en Autoridad de las Fuentes Fluviales de Puerto Rico, Dec. de la J.R.T. Núm. D-465 (1967), de manera que incluye a ciertas personas que, si bien no son ejecutivos ni supervi-sores, en el conjunto de las tareas que realizan, atienden asuntos confidenciales relativos a asuntos obrero-patrona-les, o están en una relación confidencial con las personas que formulan o establecen las normas, directrices o la po-lítica obrero-patronal de una empresa, o que como parte de sus funciones tienen acceso o conocimiento —o ambas co-sas— de la política que ha de seguirse por la gerencia en cuanto a la manera de formular y administrar las relacio-nes obrero-patronales. Dentro de esta categoría se encuen-tran también los empleados que aunque no asisten personal que realiza funciones empresariales en el curso de las relaciones obrero-patronales, sí tienen regularmente ac-ceso a información confidencial relacionada con posibles cambios futuros que pueden resultar de las negociaciones colectivas(6)
*72Recapitulando, tenemos dentro de la clasificación de empleados confidenciales los siguientes:
1. aquéllos que asisten en una capacidad confidencial a per-sonas que desempeñan funciones de gerencia en el campo de las relaciones obrero-patronales;
2. aquéllos que manejan documentos y tienen que verse invo-lucrados en reuniones y gestiones de las cuales se desprende la política laboral de la empresa;
3. aquéllos que están en una relación confidencial con las personas que formulan o establecen las normas, directrices o la política obrero-patronal;
4. aquéllos que como parte de sus funciones tienen acceso o conocimiento (o ambas cosas) de la política que ha de seguirse por la gerencia en cuanto a la manera de formular y adminis-trar las relaciones obrero-patronales; y
5. aquéllos que aunque no asisten personal que realiza fun-ciones empresariales en el curso de las relaciones obrero-patronales, sí tienen regularmente acceso a información confi-dencial relacionada con posibles cambios futuros que pueden resultar de las negociaciones colectivas.
A pesar de que la Ley de Relaciones del Trabajo de Puerto Rico no dispone procedimiento alguno para la clari-ficación de una unidad apropiada, la Junta tiene que tomar en consideración todos los factores mencionados con ante-rioridad y atender las exclusiones que hace la ley de la definición de empleados. Esto es así para que no se inclu-yan en una unidad apropiada puestos que no son compatibles con los propósitos de la unidad. Para esto tiene que hacer una investigación administrativa, llevar a cabo vistas y tomar una decisión basada en el expediente del caso.
HH hH hH
En el caso ante nos, la Junta determinó que el puesto de Secretaria Ejecutiva Gerencial de la Administración debía incluirse en la unidad apropiada de negociación colectiva representada por la Unión. Llegó a esta conclusión basán-dose esencialmente en el testimonio de la secretaria y de sus supervisores inmediatos y en prueba documental. La *73Junta tomó esta determinación a pesar de que el jefe exa-minador recomendó no incluir dicho puesto en la unidad apropiada de negociación.
La recomendación del jefe examinador a los efectos de que no se incluyera el puesto en controversia en la unidad apropiada, estuvo basada en entrevistas con los incumben-tes de los puestos, sus supervisores inmediatos y sus com-pañeros de trabajo. Además, analizó e investigó el conte-nido de las opiniones escritas de las partes, así como evidencia documental contenida en el expediente.(7)
En dicho informe el jefe examinador analizó el puesto de Secretaria Ejecutiva Gerencial. Determinó que dicho puesto estaba bajo la supervisión del Sr. Edelmiro Rojas Negrón, Director de la Oficina de Servicios Generales. En conformidad con la carta de deberes de este puesto, las funciones de la incumbente que ocupa el puesto son las siguientes :(8)
1. Tomar dictado y transcribir cartas, memorandos, informes de naturaleza rutinaria o confidencial en español e inglés.
2. Mecanografiar, gestionar firmas y coordinar entrega de memorandos y cartas de índole disciplinario.
3. Contestar correspondencia de índole rutinaria y sencilla para la firma del Director o Ayudante Especial, según sea delegado.
4. Llevar el calendario de citas, actividades o reuniones de su supervisor asegurándose de los seguimientos o recordatorios correspondientes.
5. Atender llamadas y querellas por teléfono, originar llama-das telefónicas.
6. Cursar citaciones y coordinar entrevistas con empleados o visitantes.
7. Recibir, cotejar, sellar y registrar correspondencia y distri-buirla luego de haber sido revisada por el Director de la Oficina.
8. Cotejar tarjetas de asistencias [sic] de empleados, preparar hoja de trámite y procesar.
*749. Crear, organizar y mantener al día archivos de expedientes rutinarios, confidenciales o investigaciones sobre asuntos de personal.
10. Reproducir, compaginar y distribuir documentos de ín-dole confidencial.
11. Tomar y transcribir minutas de reuniones o visitas administrativas.
12. Custodiar y mantener al día el archivo particular de su supervisor.
13. Dar seguimiento y hacer recordatorios a asuntos pendientes. Apéndice a la petición de certiorari, pág. 27.
Además, entre las tareas marginales de la Secretaria Ejecutiva Gerencial se encuentra la de participar en la pla-nificación y ejecución o desarrollo de planes de contingen-cia en casos de huelgas decretadas por la unidad apropiada.(9)
Por otro lado, del Informe del Juez Administrativo de 28 de mayo de 1997 surge que la Secretaria Ejecutiva Geren-cial es la asistente personal del Director de Servicios Generales. El Director de esta área produce una serie de documentos confidenciales relacionados con nombramien-tos de empleados y acciones disciplinarias, los cuales son manejados y transcritos exclusivamente por su secretaria. (10)
Surge también de la recomendación suscrita por el Juez Administrativo que la incumbente en el puesto de secreta-ria en controversia prepara cartas de amonestación a algu-nos de los empleados unionados, y que ésta sabe primero que nadie lo que van a hacer con un compañero de trabajo.(11) Esto incluye trabajos relacionados con nombra-mientos, traslados y ascensos de empleados.
Aún así, el Juez Administrativo entendió que la persona que desempeñaba este puesto no atiende asuntos confiden-ciales sobre relaciones obrero-patronales o que como parte *75de sus funciones deba tener conocimiento de la política que ha de seguirse por la gerencia en cuanto a la manera de formular y administrar las relaciones obrero-patronales. Así también, concluyó que los deberes y las funciones asig-nados al puesto en controversia no establecían en qué forma pudiera afectarse el status de otros empleados al emitir un criterio de juicio discrecional, por lo cual este puesto tampoco era uno íntimamente ligado a la gerencia.
IV
Es un principio del Derecho Administrativo que las de-terminaciones que realiza una agencia tienen que estar sustentadas por evidencia sustancial que obre en el expediente. Las determinaciones de hecho que hace el or-ganismo administrativo tienen que descansar exclusiva-mente en evidencia y otras materias oficialmente admiti-das en la audiencia celebrada. (12) Si dicha determinación no está sostenida por la prueba, estará sujeta a que sea revisada por los tribunales apelativos. Dicha revisión judicial está regulada por la See. 4.5 de la Ley de Procedi-miento Administrativo Uniforme del Estado Libre Aso-ciado de Puerto Rico, 3 L.P.R.A. see. 2175, la cual dispone:
El Tribunal podrá conceder el remedio apropiado si deter-mina que el peticionario tiene derecho a un remedio.
Las determinaciones de hechos de las decisiones de las agen-cias serán sostenidas por el tribunal, si se basan en evidencia sustancial que obra en el expediente administrativo.
Las conclusiones de derecho serán revisables en todos sus aspectos por el tribunal. (Énfasis suplido.)
Se entiende como evidencia sustancial aquella evidencia relevante que una mente razonable podría aceptar como adecuada para sostener una conclusión.(13) En Hilton Ho*76tels v. Junta de Salario Mínimo, 74 D.P.R. 670 (1954), in-corporamos a la doctrina de “evidencia sustancial” dos (2) ingredientes: (1) considerar otra prueba en el expediente que razonablemente reduzca o menoscabe el peso de tal evidencia hasta el punto de que un tribunal no pueda, con-cienzudamente, concluir que la evidencia sea sustancial, en vista de la totalidad de la prueba presentada, incluso aquella que sea contraria al punto de vista de la agencia y hasta el punto de que se demuestre claramente que la de-cisión de ésta no está justificada por una evaluación justa del peso de la prueba, y (2) examinar la totalidad de la prueba presentada ante la agencia, o sea, que la determi-nación de la agencia esté basada en la totalidad del expediente.(14)
Hemos resuelto, además, que aunque la revisión judicial está condicionada por la deferencia que merece el or-ganismo administrativo, esta deferencia no otorga grado alguno de inmunidad a la actividad administrativa. (15) Por lo tanto, las determinaciones de una agencia administra-tiva estarán sujetas a que sean revisadas judicialmente si el foro apelativo se encuentra ante una actuación arbitra-ria, ilegal o irrazonable, o ante determinaciones huérfanas de prueba sustancial en la totalidad del expediente pertinente.(16)
En el caso ante nos, enfrentamos una determinación de la Junta, que luego de un exhaustivo examen y análisis, concluimos que no estuvo basada en prueba sustancial se-gún la totalidad del expediente.
De la totalidad del expediente del caso surge que la Se-cretaria Ejecutiva Gerencial se desempeña como asistente personal del Director de Servicios Generales, quien es un empleado gerencial, y que éste como parte de sus respon-*77sabilidades recomienda acciones de asuntos obrero-patro-nales, tales como despidos, aumentos y traslados de em-pleados, entre otras; que para asistirlo en estas tareas la Secretaria Ejecutiva Gerencial tiene acceso directo e inme-diato a todos los documentos confidenciales que se prepa-ran en torno a estos asuntos. Así, ésta se encarga de meca-nografiar y coordinar la entrega de memorandos y cartas de índole disciplinario, custodia un archivo confidencial con expedientes e investigaciones sobre asuntos de personal, y conoce de antemano las medidas que se tomarán para con determinado empleado. Incluso, los documentos relacionados con la política laboral provenientes de la Ofi-cina del Director Ejecutivo y de la Oficina del Director de Recursos Humanos se le entregan a ella exclusivamente para hacerlos llegar a su supervisor. Adicionalmente, ésta participa en la planificación y ejecución de planes de con-tingencia en caso de huelgas decretadas por la unidad apropiada.
A base de los hechos expuestos, es forzoso concluir que debido a la relación directa de la Secretaria Ejecutiva Ge-rencial con el Director del Departamento de Servicios Ge-nerales, y como consecuencia de las tareas que realiza, ésta debe considerarse como una “empleada confidencial” a la luz de la doctrina discutida. Por lo cual, dicho puesto no puede incluirse en la unidad apropiada de negociación como solicita la Unión.
Por entender que la decisión de la Junta y la resolución del Tribunal de Circuito de Apelaciones que la confirma no están justificadas por una evaluación razonable de la tota-lidad del expediente y la evidencia sustancial, revocamos.

Se dicta sentencia para revocar la resolución del Tribunal de Circuito de Apelaciones de 30 de enero de 1998 y se deja sin efecto la decisión y orden de la Junta de Relaciones del Trabajo de Puerto Rico de 12 de agosto de 1997 en lo que respecta al caso ante nuestra consideración. Se dispone que el puesto de Secretaria Ejecutiva Gerencial de la Admi-
*78
nistración está excluido de la unidad apropiada de nego-ciación representada por la Unión. Se devuelve el caso a la Junta para que proceda en conformidad con lo aquí dispuesto.

Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo. El Juez Asociado Señor Fuster Berlingeri disintió con una opinión escrita. El Juez Presi-dente Señor Andréu García no intervino.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo

— O —

 N.L.R.B. v. Mississippi Power & Light Co., 769 F.2d 276 (5to Cir. 1985).


 29 L.P.R.A. see. 63.


 Yeshiva University v. NLRB, 444 U.S. 672 (1980).


 NLRB v. Hendricks Cty. Rural Electric Corp., 454 U.S. 170 (1981).


 D. Fernández y C. Romany, Derecho Laboral: Casos y Materiales, Río Piedras, Ed. U.P.R., 1987, T. I, pág. 409.


 Autoridad de Energía Eléctrica, Dec. de la J.R.T. Núm. PC-73 (1984).


 Informe y Recomendaciones del Jefe Examinador de 5 de septiembre de 1996. Apéndice a la petición de certiorari, págs. 20-34.


 Apéndice a la petición de certiorari, pág. 27.


 Apéndice a la petición de certiorari, pág. 74.


 Informe del Juez Administrativo de 28 de mayo de 1997, Apéndice a la petición de certiorari, pág. 95.


 Apéndice a la petición de certiotari, pág. 98.


 D. Fernández, Derecho Administrativo y Ley Uniforme de Procedimientos Administrativos, Forum 595 (1993).


 Fernández, supra, pág. 529.


 Fernández, supra, pág. 530.


 Misión Ind. P.R. v. J.P. y A.A.A., 142 D.P.R. 656 (1997).


 Misión Ind. P.R. v. J.P. y A.A.A., supra; Fuertes y otros v. A.R.Pe., 134 D.P.R. 947 (1993).